Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
8th day of November, 2017 by and between Immunomedics, Inc., a Delaware
corporation having its principal offices in Morris Plains, New Jersey (the
“Company”) and Michael Pehl (the “Executive”).

WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive desires to serve in such capacity on behalf of
the Company, upon the terms and conditions hereinafter set forth; and

WHEREAS, Executive acknowledges that he has had an opportunity to consider this
Agreement and to consult with an independent advisor of his choosing with regard
to the terms of this Agreement, and enters into this Agreement voluntarily and
with a full understanding of its terms.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment.

1.1 Employment Period. Subject to the provisions for earlier termination
provided herein, Executive’s employment hereunder will be for a two (2) year
term commencing on December 7, 2017 (the “Start Date”) and ending on December 6,
2019 (the “Initial Employment Period”); provided, however, that this Agreement
shall automatically renew for successive one (1) year periods thereafter (each a
“Renewal Period” and together with the Initial Employment Period, the
“Employment Period”), unless at least ninety (90) days prior to the end of the
Initial Employment Period or any Renewal Period, one party notifies the other in
writing that he/it is exercising the option not to renew the term of this
Agreement. The non-renewal of this Agreement in the absence of a successor
employment agreement shall be deemed a termination of Executive’s employment,
effective as of the last day of the then-current Employment Period.

1.2 Public Announcement. No public release, statement or communication
concerning Executive’s employment with the Company shall be made by Executive
without the prior approval of the Company’s Board of Directors (the “Board”).

1.3 Duties and Responsibilities. Commencing on the Start Date, Executive shall
serve as the President and Chief Executive Officer (“CEO”) of the Company,
reporting to the Board, and shall perform all duties and accept all
responsibilities incident to such positions as may be reasonably assigned to
Executive by the Board. The Company shall appoint Executive as a member of the
Board as soon as reasonably practicable following the Start Date. Executive
agrees to accept such appointment and to serve during all or any part of the
Employment Period as a member of the Board, without any additional compensation
therefor. Upon termination of Executive’s employment with the Company for any
reason, Executive shall immediately resign from the Board and take such further
actions as may be necessary or desirable to effectuate the foregoing.

1.4 Extent of Services. Executive shall use his best efforts to carry out
Executive’s duties and responsibilities under Section 1.3 hereof and, consistent
with the other provisions of this

1

--------------------------------------------------------------------------------

 



Agreement, shall devote substantially all of Executive’s business time,
attention and energy thereto. In the performance of his duties, Executive shall
observe and adhere to all applicable Company policies and procedures as may be
interpreted, adopted, revised or deleted from time to time in the Company’s sole
discretion. Except with the prior written consent of the Board, Executive shall
not, during the Employment Period, undertake or engage in any other employment,
occupation or business enterprise that would interfere with Executive’s
responsibilities and the performance of Executive’s duties hereunder, except for
(a) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as
Executive may wish to serve, (b) reasonable time devoted to activities in the
non-profit and business communities consistent with Executive’s duties, and (c)
such other activities as may be specifically approved by the Company. The
foregoing shall not be construed as preventing Executive from owning less than
one percent (1%) of the total outstanding shares of a publicly traded company.

1.5 Principal Location of Services. Executive shall perform his duties hereunder
principally out of the Company’s corporate headquarters (presently located in
Morris Plains, New Jersey) and shall undertake such travel within or outside of
the United States as is necessary or advisable for the efficient operations of
the Company.

2. Compensation and Benefits.

2.1 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
Six Hundred and Forty Thousand Dollars ($640,000.00), subject to all required
withholdings and authorized deductions and payable bi-weekly in installments at
such times as the Company customarily pays its other senior level executives.

2.2 Annual Discretionary Cash Bonus. For each fiscal year during the Employment
Period, commencing with the July 1, 2017 – June 30, 2018 fiscal year, Executive
shall be eligible to receive an annual discretionary cash bonus (the “Annual
Bonus”) for the services rendered by Executive under this Agreement. The amount
of the Annual Bonus, if any, will be determined by the Compensation Committee of
the Board (the “Compensation Committee”) in its discretion, based on Executive’s
individual performance and Company performance, in each case measured against
performance goals and targets established by the Compensation Committee.
Executive’s Annual Bonus target is sixty percent (60%) of Executive’s Base
Salary for the applicable fiscal year (the “Target Bonus”). The amount of the
Annual Bonus, if any, will be determined as of the end of each fiscal year
during the Employment Period and shall be paid as soon as reasonably practicable
after the end of each fiscal year to which the bonus relates, but in no event
later than 2-½ months after the end of such fiscal year. To be eligible to
receive an Annual Bonus, or any portion thereof, Executive must be employed by
the Company both at the time the amount of the Annual Bonus, if any, is
determined, and at the time the Annual Bonus, if any, is paid. Any Annual Bonus
for the first year of employment will be prorated based on the number of days
Executive was employed by the Company during the fiscal year in which Executive
commences employment with the Company.



2

--------------------------------------------------------------------------------

 



2.3 Equity Compensation. Subject to approval of the Board, the Company will
grant the following equity awards to Executive pursuant to the Immunomedics,
Inc. 2014 Long-Term Incentive Plan (the “Plan”), as soon as practicable on or
after the Start Date:

(a) Time-Based Grant. An option to purchase 119,237 shares of the Company’s
common stock (the “Time-Based Option”) pursuant and subject to the Plan and the
stock option agreement attached hereto as Exhibit A. The Time-Based Option shall
be an incentive stock option to the extent permissible under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and will have an
exercise price per share equal to the Fair Market Value (as defined in the Plan)
of a share of common stock of the Company as of the date of grant pursuant to
the terms of the Plan.

(b) Performance-Based Grant. An option to purchase 320,139 shares of the
Company’s common stock (the “Performance-Based Option”) pursuant and subject to
the Plan and the stock option agreement attached hereto as Exhibit B. The
Performance Based Option shall be a nonqualified stock option, and will have an
exercise price per share equal to the Fair Market Value of a share of common
stock of the Company as of the date of grant pursuant to the terms of the Plan.

2.4 Retirement and Welfare Plans. Executive shall be eligible to participate in
employee retirement and welfare benefit plans made available to the Company’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

2.5 Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation, which shall be subject in all respects to the terms and conditions of
the Company’s paid time off policies, as may be in effect from time to time.

2.6 Reimbursement of Expenses. Executive shall be reimbursed for all customary
and appropriate business-related expenses actually incurred and documented in
accordance with the Company’s policies applicable to senior level executives.

3. Termination. Notwithstanding Section 1, Executive’s employment shall
terminate, and the Employment Period shall terminate concurrently therewith,
upon the occurrence of any of the following events:

3.1 Termination Without Cause or Resignation for Good Reason Before a Change of
Control.

(a) The Company may terminate Executive’s employment at any time without Cause
(as defined in Section 3.8) prior to the expiration of the then-current
Employment Period from the position in which Executive is employed hereunder
upon not less than thirty (30) days’ prior written notice to Executive. The
Company shall have the discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice. In addition,
Executive may initiate a termination of employment by resigning under this
Section 3.1 for Good Reason (as defined in, and in accordance with the notice
provisions set forth in Section 3.8) prior to the expiration of the then-current
Employment Period.

(b) Upon termination under this Section 3.1, Executive shall receive (i)
Executive’s accrued but unpaid Base Salary through the date of termination
(payable on the Company’s first

3

--------------------------------------------------------------------------------

 



(1st) payroll date after Executive’s date of termination or earlier if required
by applicable law), (ii) any unreimbursed business expenses incurred by
Executive and payable in accordance with the Company’s standard expense
reimbursement policies and Section 19 of this Agreement, and (iii) benefits
earned, accrued and due under any qualified retirement plan or health and
welfare benefit plan in which Executive was a participant in accordance with
applicable law and the provisions of such plan (collectively, the “Guaranteed
Payments”).

(c) If Executive’s employment terminates as described in Section 3.1(a) above
prior to the expiration of the then-current Employment Period and if, upon such
termination, Executive (i) executes within twenty-one (21) days (or forty-five
(45) days to the extent required by applicable law) thereafter and does not
revoke a written release in a form provided by the Company releasing the Company
from any and all claims with respect to all matters arising out of or related to
Executive’s employment by the Company or the termination thereof (the
“Release”), (ii) complies with the terms and conditions of the Release,
including, without limitation, any return of property, non-disparagement, and
confidentiality provisions contained therein, and (iii) complies with the terms
and conditions of Sections 5, 6, 7, and 8 below, Executive will be entitled to
receive the benefits described below (collectively, the “Severance”):

(i) Executive shall receive cash severance in an amount equal to (A) eighteen
(18) months of Executive’s then-current Base Salary plus (B) Executive’s Target
Bonus for the fiscal year in which Executive’s employment is terminated prorated
based on the number of days Executive is employed during such fiscal year
subject to satisfaction of the applicable performance conditions as determined
by the Company. The severance amount, less all required withholdings and
authorized deductions, shall be paid in substantially equal installments
consistent with the Company’s regularly scheduled payroll until the Severance
has been paid in full, subject to Section 3.1(d) below.

(ii) Provided that Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall, for a period of eighteen (18) months following
Executive’s date of termination (the “COBRA Period”), pay the premiums for COBRA
healthcare continuation coverage for Executive, and, where applicable, his
spouse and eligible dependents, less an amount equal to the required monthly
employee payment for such coverage calculated as if Executive had continued to
be an employee of the Company throughout such period (the “COBRA Payment”).
Notwithstanding the foregoing, payments specified under this Section 3.1(c)(ii)
shall cease if the Company’s statutory obligation to provide such COBRA
healthcare continuation coverage terminates for any reason before the expiration
of the COBRA Period, including but not limited to Executive’s failure to timely
elect continuation coverage under COBRA.

(d) Except as otherwise required by Section 3.9, the benefits described in
subsections (i) and (ii) above shall begin within sixty (60) days after
Executive’s termination date, provided Executive has timely executed and not
revoked the Release within such sixty (60) day period; and provided that
notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive’s designating the calendar year of payment, and
if a payment that is “nonqualified deferred compensation” as defined under
Section 409A of the Code (“Section 409A”) is subject to

4

--------------------------------------------------------------------------------

 



execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.

(e) Executive agrees and acknowledges that the Severance provided to Executive
pursuant to Section 3.1(c) is in lieu of, and is not in addition to, any
benefits to which Executive may otherwise be entitled under any Company
severance plan, policy, or program, other than the Guaranteed Payments.

(f) Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7, or 8 below, all payments under Section 3.1(c) shall immediately
cease and Executive shall be required to repay immediately any cash Severance
previously paid by the Company thereunder.

3.2 Termination Without Cause or Resignation for Good Reason After a Change of
Control.

(a) If a Change of Control occurs and, during the one-year period commencing on
the date of the Change of Control, the Company terminates Executive’s employment
without Cause or Executive resigns for Good Reason (as defined in, and in
accordance with the notice provisions set forth in Section 3.8) prior to the
expiration of the then-current Employment Period, this Section 3.2 shall apply
in lieu of Section 3.1.

(b) Upon termination under this Section 3.2, Executive shall receive the
Guaranteed Payments. With the exception of unreimbursed business expenses, which
shall be paid in accordance with Company policy and Section 19 of this
Agreement, or as otherwise provided in the applicable benefit plan, Executive
will be paid the Guaranteed Payments on the Company’s first (1st) payroll date
after Executive’s date of termination, or earlier if required by applicable law.

(c) If Executive’s employment terminates as described in Section 3.2(a) above
prior to the expiration of the then-current Employment Period and if, upon such
termination, Executive (i) executes within twenty-one (21) days (or forty-five
(45) days to the extent required by applicable law) thereafter and does not
revoke a Release, (ii) complies with the terms and conditions of the Release,
including, without limitation, any return of property, non-disparagement, and
confidentiality provisions contained therein, and (iii) complies with the terms
and conditions of Sections 5, 6, 7, and 8below, Executive shall be entitled to
receive the following payments (collectively, the “Change of Control
Severance”):

(i) Executive shall receive cash severance in an amount equal to the sum of (A)
twenty-four (24) months of Executive’s then-current Base Salary, and (B)
Executive’s Target Bonus for the fiscal year in which Executive’s employment is
terminated. The severance amount shall be paid in a single lump-sum payment,
less all required withholdings and deductions, subject to Section 3.2(d) below.

(ii) Provided that Executive timely and properly elects continuation coverage
under COBRA, the Company shall, for the COBRA Period, pay the COBRA Payment (as
defined in Section 3.1(c)(ii) above). Notwithstanding the foregoing, payments
specified under this Section 3.2(c)(ii) shall cease if the Company’s statutory
obligation to provide such COBRA healthcare continuation coverage terminates for
any reason before the expiration of the COBRA

5

--------------------------------------------------------------------------------

 



Period, including but not limited to Executive’s failure to timely elect
continuation coverage under COBRA.

(iii) Any outstanding unvested Time-Based Options will vest immediately.

(d) Except as otherwise required by Section 3.9, the benefits described in
subsections (i) and (ii) above shall be paid or begin, as the case may be,
within sixty (60) days after Executive’s termination date, provided Executive
has timely executed and not revoked the Release within such sixty (60) day
period; and provided that notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive’s execution of the Release,
directly or indirectly, result in Executive’s designating the calendar year of
payment, and if a payment that is “nonqualified deferred compensation” as
defined under Section 409A is subject to execution of the Release could be made
in more than one taxable year, payment shall be made in the later taxable year.

(e) Executive agrees and acknowledges that the Change of Control Severance
provided to Executive pursuant to Section 3.2(c) is in lieu of, and not in
addition to, any benefits to which Executive may otherwise be entitled under any
Company severance plan, policy, or program, other than the Guaranteed Payments.

(f) Executive agrees and acknowledges that if Executive fails to comply with
Section 5, 6, 7 or 8 below, all payments under Section 3.2(c) shall immediately
cease and Executive shall be required to repay immediately any Change of Control
Severance previously paid by the Company thereunder.

3.3 Termination by Reason of Disability. Subject to applicable state and federal
law, the Company may terminate Executive’s employment if Executive has been
unable to perform the material duties of Executive’s position for a period of
ninety (90) consecutive days or one hundred eighty (180) days in the aggregate
during any twelve (12) month period because of physical or mental injury or
illness (“Disability”). Executive agrees, in the event of a dispute under this
Section 3.3 relating to Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and Executive.
If the Company terminates Executive’s employment for Disability, Executive will
not receive the Severance, the Change of Control Severance or any other
severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.

3.4 Termination by Reason of Death. If Executive dies while employed by the
Company, all obligations of the parties hereunder shall terminate immediately.
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, the Guaranteed Payments.

3.5 Termination for Cause. The Company may terminate Executive’s employment at
any time for Cause (as defined in Section 3.8) upon written notice to Executive
and, in any such event, all payments under this Agreement shall cease. Executive
will not receive the Severance, the Change of Control Severance or any other
severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.



6

--------------------------------------------------------------------------------

 



3.6 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 12. The notice of termination shall (a) indicate the
specific termination provision in this Agreement relied upon, (b) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof; provided, that no
basis need be provided by the Company in connection with a termination without
Cause, and (c) specify the termination date in accordance with the requirements
of this Agreement.

3.7 Cooperation with the Company After Termination. Following termination of
Executive’s employment for any reason, Executive agrees to cooperate with the
Company in (a) all matters relating to the winding up of Executive’s pending
work and the orderly transfer of any such pending work to such other employees
as may be designated by the Company; (b) responding to requests by the Company
for information concerning work performed by Executive during the period of
Executive’s employment with the Company and with regard to any matters that
relate to or arise out of the business of the Company during the period of his
employment and about which Executive may have knowledge, (c) any investigation
or review that may be performed by the Company or any government authority or in
any litigation in which the Company may become involved. The Company will
reimburse Executive for any reasonable travel and out of pocket expenses
incurred by Executive in providing such cooperation.

3.8 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive has been convicted of a felony or enters a plea of guilty or nolo
contendere with respect thereto;

(ii) Executive fails to perform Executive’s reasonably assigned duties for the
Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), which failure has continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;

(iii) Executive causes material damage to the property of the Company;

(iv) Executive engages in conduct that is harmful to the public reputation of
the Company;

(v) Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;

(vi) Executive engages in willful misconduct in the performance of Executive’s
duties;

(vii) Executive materially breaches any covenant or condition of this Agreement
(including Sections 5, 6, 7, 8 or 10 below) or any other written agreement
between the parties, or breaches Executive’s fiduciary duty to the Company; or



7

--------------------------------------------------------------------------------

 



(viii) Executive is not, or is no longer, eligible to work in the United States
in compliance with the Immigration Reform and Control Act of 1986, from and
after commencement of the Employment Period.

(b) “Change of Control” shall mean:

(i) A merger, consolidation, reorganization, or similar form of corporate
transaction approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total and combined voting
power of the outstanding voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction; or

(ii) The sale, transfer or other disposition of Company assets (including by way
of merger or spin-off of any subsidiary or subsidiaries of the Company)
occurring within a twelve (12) month period and representing, at a minimum, not
less than forty percent (40%) of the total gross fair market value of all assets
of the Company, to any person, entity, or group of persons acting in consort,
other than a sale, transfer or disposition to: (A) a stockholder of the Company
in exchange for or with respect to its stock; (B) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of the outstanding stock of the Company; or (D) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned by a person described in (C); or

(iii) Any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other than
the Company or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with the Company) becomes directly or indirectly the beneficial
owner (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities outstanding immediately after the
consummation of such transaction or series of related transactions, whether such
transaction involves a direct issuance from the Company or the acquisition of
outstanding securities held by one or more of the Company’s stockholders; or

(iv) The consummation of a Change in Control (as defined in the Plan).

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto:

(i) A material reduction in Executive’s Base Salary;

(ii) The material diminution of Executive’s duties, responsibilities, powers or
authorities, including the assignment of any duties and responsibilities
materially inconsistent with

8

--------------------------------------------------------------------------------

 



his positions as President and Chief Executive Officer, provided that Good
Reason shall not exist under this clause (ii) if such material diminution of
authority, duties and responsibilities is a result of: (1) the hiring of
additional subordinates to fill some of Executive’s duties and responsibilities
or (2) any disposition or sale of any subsidiary or business of the Company;

(iii) The Company requires that Executive’s principal office location be moved
to a location more than fifty (50) miles from Executive’s principal office
location immediately before the change without Executive’s prior consent; and

(iv) A material breach by the Company of this Agreement.

For purposes of this Agreement, Executive shall not have Good Reason for
termination unless (i) Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days following such notice (the
“Cure Period”), to cure the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) Executive terminates his
employment within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

3.9 Required Postponement for Specified Executives. If Executive is considered a
“specified employee” (as defined under Section 409A) and payment of any amounts
under this Agreement is required to be delayed for a period of six (6) months
after separation from service pursuant to Section 409A, payment of such amounts
shall be delayed as required by Section 409A, and the accumulated postponed
amounts shall be paid in a lump-sum payment within five (5) days after the end
of the six (6) month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts postponed on account of Section
409A shall be paid to the personal representative of Executive’s estate within
sixty (60) days after the date of Executive’s death.

4. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the Severance or Change of Control Severance provided for in
Section 3 of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program that would
otherwise apply to Executive.

5. Confidentiality. Executive agrees that Executive’s services to the Company
are of a special, unique and extraordinary character, and that Executive’s
position places Executive in a position of confidence and trust with the
Company’s customers, vendors, suppliers, business partners and employees.
Executive also recognizes that Executive’s position with the Company will give
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Company would cause the Company to
suffer substantial and irreparable damage. Executive recognizes, therefore, that
it is in the Company’s legitimate business interest to restrict Executive’s use
of Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Company, and to limit any potential
appropriation of

9

--------------------------------------------------------------------------------

 



Confidential Information by Executive for the benefit of the Company’s
competitors and/or to the detriment of the Company. Accordingly, Executive
agrees as follows:

(a) Executive shall not at any time, whether during or after the termination of
Executive’s employment with the Company or any Company subsidiary or affiliate
for any reason, reveal to any person or entity any of the trade secrets or
confidential information of the Company, or the trade secrets or confidential
information of any third party which the Company is under an obligation to keep
confidential, including but not limited to trade secrets or confidential
information respecting inventions, research, developments, products, product
plans, designs, methods, know-how, techniques, systems, processes, software
programs, works of authorship, processes, formulas, technology, drawings,
assays, raw data, scientific pre-clinical or clinical data, records, databases,
formulations, clinical protocols, equipment designs, customer or vendor lists,
projects, plans, proposals, strategies, market plans, forecasts, financials, and
other business information (“Confidential Information”), except as may be
required in the ordinary course of performing Executive’s duties as an employee
of the Company, and Executive shall keep secret all Confidential Information
entrusted to Executive and shall not use or attempt to use any such Confidential
Information for personal gain or in any manner that may injure or cause loss, or
could reasonably be expected to injure or cause loss, whether directly or
indirectly, to the Company.

(b) The above restrictions shall not apply to: (i) information that at the time
of disclosure is in the public domain through no fault of Executive; (ii)
information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company; or (iv)
information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided that Executive shall provide the Company
prior written notice of any such required disclosure once Executive has
knowledge of it and will help the Company to the extent reasonable to obtain an
appropriate protective order. Moreover, the foregoing shall not limit
Executive’s ability to (i) to discuss the terms of Executive’s employment, wages
and working conditions to the extent expressly protected by applicable law, (ii)
to report possible violations of federal securities laws to the appropriate
government enforcing agency and make such other disclosures that are expressly
protected under federal or state “whistleblower” laws, or (iii) to respond to
inquiries from, or otherwise cooperate with, any governmental or regulatory
investigation.

(c) Executive agrees that during Executive’s employment with the Company or any
Company subsidiary or affiliate Executive shall not take, use or permit to be
used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature constituting Confidential Information or Developments (as defined below)
otherwise than for the benefit of the Company. Executive further agrees that
Executive shall not, after the termination of Executive’s employment for any
reason, use or permit to be used any such notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of the Company and that,
immediately upon the termination of Executive’s employment for any reason,
Executive shall deliver all of the foregoing, and all copies thereof, to the
Company, at its main office.

(d) Executive agrees that upon the termination of Executive’s employment with
the Company or any Company subsidiary or affiliate for any reason, Executive
shall not take or retain

10

--------------------------------------------------------------------------------

 



without written authorization any documents, files or other property of the
Company, and Executive will return promptly to the Company any such documents,
files or property in Executive’s possession or custody, including any copies
thereof maintained in any medium or format. Executive recognizes that all
documents, files and property that Executive has received and will receive from
the Company, including but not limited to scientific research, customer lists,
handbooks, memoranda, product specifications, and other materials (with the
exception of documents relating to benefits to which Executive might be entitled
following the termination of Executive’s employment with the Company), are for
the exclusive use of the Company and employees who are discharging their
responsibilities on behalf of the Company, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Company
for any reason.

(e) Pursuant to the Defend Trade Secrets Act of 2016, Executive acknowledges
that Executive will not have criminal or civil liability under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

6. Intellectual Property.

(a) If at any time or times during Executive’s employment with the Company or
any Company subsidiary or affiliate Executive shall (either alone or with
others) make, conceive, discover or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statutes or
subject to analogous protection) (herein called “Developments”) that (i) relates
to the business of the Company or any of the products or services being
developed, manufactured or sold by the Company or which may be used in relation
therewith, (ii) results from tasks assigned to Executive by the Company or (iii)
results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Company and its assigns, and Executive shall promptly disclose to the
Company (or any persons designated by it) each such Development, and Executive
hereby assigns any rights Executive may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.

(b) Upon disclosure of each Development to the Company, Executive will, during
Executive’s employment and at any time thereafter, at the request and cost of
the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require:

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and



11

--------------------------------------------------------------------------------

 



(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(c) In the event the Company is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact for the sole purpose of
acting for and on Executive’s behalf and in his stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by Executive.

7. Non-Competition. During Executive’s employment with the Company or any
Company subsidiary or affiliate and for a period of twelve (12) months after
termination of Executive’s employment (for any reason whatsoever, whether
voluntary or involuntary) (the “Non-Competition Period”), Executive shall not,
without the prior written approval of the Board, whether alone or as a partner,
officer, director, consultant, agent, employee, representative or stockholder of
any company or other commercial enterprise, or in any other capacity, directly
or indirectly engage in any business or other activity anywhere in the world
that competes with the Company in the field of cancer drugs, biopharmaceuticals,
therapeutics or treatments, including but not limited to the research,
development, testing, manufacture, sale, marketing, or licensing of the same
(the “Business”). The foregoing prohibition shall not prevent Executive’s
employment or engagement after termination of Executive’s employment by any
company or business organization, as long as the activities of any such
employment or engagement, in any capacity, do not involve work on matters
related to the Business of the Company during Executive’s employment with the
Company. Executive shall be permitted to own securities of a public company not
in excess of five percent (5%) of any class of such securities and to own stock,
partnership interests or other securities of any entity not in excess of five
percent (5%) of any class of such securities and such ownership shall not be
considered to be in competition with the Company.

8. Non-Solicitation. During Executive’s employment with the Company or any
Company subsidiary or affiliate and for a period of twelve (12) months after
termination of such employment (for any reason, whether voluntary or
involuntary), Executive agrees that Executive will not:

(a) directly or indirectly solicit, entice or induce, or attempt to solicit,
entice or induce, any customer, vendor, supplier, or business development
partner to become a customer, vendor, supplier, or business development partner
of any other person, firm or corporation with respect to products then sold or
under development by the Company or to cease doing business with the Company,
and Executive shall not approach any such person, firm or corporation for such
purpose or authorize or knowingly approve the taking of such actions by any
other person; or

(b) directly or indirectly solicit or recruit, or attempt to solicit or recruit,
any employee, consultant or independent contractor of the Company to terminate
employment or otherwise cease providing services to the Company or to work for a
third party other than the Company; and

12

--------------------------------------------------------------------------------

 



Executive shall not approach any such person for such purpose or authorize or
knowingly approve the taking of such actions by any other person.

9. General Provisions.

(a) For purposes of Sections 5, 6, 7, and 8 of this Agreement, the term
“Company” shall include the Company’s direct and indirect controlled
subsidiaries and affiliates. Executive acknowledges and agrees that the type and
periods of restrictions imposed in Sections 5, 6, 7, and 8 of this Agreement are
fair and reasonable, and that such restrictions are intended solely to protect
the legitimate interests of the Company, including its Confidential Information,
good will, and business interests, rather than to prevent Executive from earning
a livelihood. Executive recognizes that the Company competes worldwide, and that
Executive’s access to Confidential Information makes it necessary for the
Company to restrict Executive’s post-employment activities in any market in
which the Company competes, and in which Executive’s access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive agrees that such restriction or restrictions should be modified and
narrowed, either by a court or by the Company, so as to preserve and protect the
legitimate interests of the Company as described in this Agreement, and without
negating or impairing any other restrictions or agreements set forth herein.

(b) Executive acknowledges and agrees that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Company, monetary relief would not compensate for
such breach, and damages arising out of such a breach may be difficult to
ascertain. Executive therefore agrees that, in addition to all other remedies
provided at law or at equity, the Company shall be entitled to have the
covenants, restrictions and agreements contained in Sections 5, 6, 7, and 8
specifically enforced (including, without limitation, by temporary, preliminary,
and permanent injunctions and restraining orders), without the need to post any
bond or security, by any state or federal court in the State of New Jersey
having equity jurisdiction and Executive agrees to be subject to the
jurisdiction of such court.

(c) Executive agrees that if the Company fails to take action to remedy any
breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Company shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

(d) Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 5, 6, 7, and 8 hereof.

10. Representations and Warranties. Executive represents and warrants the
following to the Company, each of which is a material inducement to the
Company’s willingness to enter into this Agreement and a material provision of
this Agreement:

(a) Other than as previously disclosed in writing or provided to the Company,
Executive is not a party to or bound by any employment agreements, restrictive
covenants, non-compete restrictions, non-solicitation restrictions, and/or
confidentiality or non-disclosure agreements with any other person, business or
entity, or any agreement or contract requiring Executive to assign inventions to
another party (each, a “Restrictive Agreement”), and Executive has conducted a

13

--------------------------------------------------------------------------------

 



thorough review of any and all agreements he may have entered into with any
current or former employer or any other relevant party to ensure that this
representation and warranty is correct.

(b) No Restrictive Agreement prohibits, restricts, limits or otherwise affects
Executive’s employment with the Company as an executive or ability to perform
any of Executive’s duties or responsibilities for the Company as contemplated
herein. For the avoidance of doubt, Executive hereby confirms that his date of
separation from Celgene shall be December 6, 2017, and that he shall not have
any contractual obligation to remain employed by Celgene from and after such
date.

(c) Executive has not made any material misrepresentation or omission in the
course of his communications with the Company regarding the Restrictive
Agreements or other obligations to any current or former employer.

(d) Executive has not, directly or indirectly, removed, downloaded, or copied
any confidential or proprietary information or records of any current or former
employer (or their subsidiaries and/or corporate affiliates) without the express
written consent of an authorized representative of such entity, and shall not
use or possess, as of the date Executive begins employment and during his
employment with the Company, any confidential or proprietary information or
records of any current or former employer (or their subsidiaries and/or
corporate affiliates), whether in hard copy or electronic form, including, but
not limited to, documents, files, disks, or other materials, all of which
Executive is prohibited from using in connection with his employment with the
Company.

11. Survivorship. The respective rights and obligations of the parties under
this Agreement, including but not limited to those rights and obligations set
forth in Sections 5, 6, 7, and 8, shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Immunomedics, Inc.
300 The American Road
Morris Plains, NJ 07950
Attn: Michael Garone, Chief Financial Officer

If to Executive, to:

The address of his principal residence most recently on file with the Company.

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

13. Contents of Agreement, Amendment, Interpretation and Assignment.

(a) This Agreement, including the Exhibits attached hereto, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes

14

--------------------------------------------------------------------------------

 



any and all prior agreements and understandings concerning Executive’s
employment by the Company and cannot be changed or modified except upon written
amendment approved by the Board and executed on its behalf by a duly authorized
officer and by Executive.

(b) The headings in this Agreement are for convenience only, and both parties
agree that they shall not be construed or interpreted to modify or affect the
construction or interpretation of any provision of this Agreement.

(c) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen (15) days of such succession, expressly to assume and agree to
perform this Agreement in the same manner as, and to the same extent that, the
Company would be required to perform if no such succession had taken place.

14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

15. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement other than such taxes that are, by their nature, obligations of the
Company (for example, and without limitation, the employer portion of the
Federal Insurance Contributions Act (FICA) taxes).

17. Counterparts. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
Facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

18. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New Jersey without giving effect to
any conflicts-of-law provisions or

15

--------------------------------------------------------------------------------

 



canons of construction that construe agreements against the draftsperson. Each
Party hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court located in New Jersey or any state court located within
such state, in respect of any claim arising out of or relating to this Agreement
or Executive’s employment with the Company, and hereby waives, and agrees not to
assert, as a defense in any action, suit or proceeding in which any such claim
is made that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in such courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts. Any appellate proceedings shall take place in the appropriate
courts having appellate jurisdiction over the courts set forth in this Section.

19. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of “nonqualified deferred compensation”
subject to Section 409A may only be made under this Agreement upon an event and
in a manner permitted by Section 409A, to the extent applicable. For purposes of
Section 409A, all payments of “nonqualified deferred compensation” subject to
Section 409A to be made upon the termination of Executive’s employment under
this Agreement may only be made upon a “separation from service” under Section
409A. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. In no event shall
Executive, directly or indirectly, designate the calendar year of payment with
respect to any amount that is “nonqualified deferred compensation” subject to
Section 409A. All reimbursements provided under this Agreement that are
“nonqualified deferred compensation” that is subject to Section 409A shall be
made or provided in accordance with Section 409A, including, where applicable,
the requirements that (a) any reimbursement is for expenses incurred during the
Employment Period (or during such other time period specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Nothing herein shall be construed
as having modified the time and form of payment of any amounts or payments of
“nonqualified deferred compensation” within the meaning Section 409A that were
otherwise payable pursuant to the terms of any agreement between Company and
Executive in effect prior to the date of this Agreement.

20. Section 280G of the Code. Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive’s benefit pursuant to the terms of this
Agreement or otherwise (the “Covered Payments”) constitute parachute payments
(the “Parachute Payments”) within the meaning of Section 280G of the Code and,
but for this Section 20, would be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the

16

--------------------------------------------------------------------------------

 



Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Covered Payments be reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” shall mean the
present value of the Covered Payments net of all federal, state, local, foreign
income, employment and excise taxes.

(a) Any such reduction shall be made in accordance with Section 409A and the
following:

(i) the Covered Payments consisting of cash severance benefits that do not
constitute nonqualified deferred compensation subject to Section 409A shall be
reduced first, in reverse chronological order; and

(ii) all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. § 1.280G-1 Q/A-24(c) does not apply, and that in either case do not
constitute nonqualified deferred compensation subject to Section 409A, shall be
reduced second, in reverse chronological order;

(iii) all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and

(iv) all Covered Payments consisting of accelerated vesting of equity-based
awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be the last
Covered Payments to be reduced.

(b) Any determination required under this Section 20 shall be made in writing in
good faith by an independent accounting firm selected by the Company (the
“Accountants”). The Company and Executive shall provide the Accountants with
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 20. For purposes of making the
calculations and determinations required by this Section 20, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Company and Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 20.

(c) It is possible that after the determinations and selections made pursuant to
this Section 20 Executive will receive Covered Payments that are in the
aggregate more than the amount intended or required to be provided after
application of this Section 20 (“Overpayment”) or less than the amount intended
or required to be provided after application of this Section 20
(“Underpayment”).

(i) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive that the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate (as defined in Section 7872(f)(2)(A) of the Code)
from the date of Executive’s receipt of the Overpayment until the date of
repayment.



17

--------------------------------------------------------------------------------

 



(ii) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of Executive together with interest at the applicable federal rate (as defined
in Section 7872(f)(2)(A) of the Code) from the date the amount should have
otherwise been paid to Executive until the payment date.

[SIGNATURE PAGE FOLLOWS]

 

 



18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

 

IMMUNOMEDICS, INC.

 

 

 

By:

/s/ Michael Garone

 

Name:

Michael Garone

 

Title:

VP Finance and Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Michael Pehl

 

Michael Pehl

 

 

 



[Signature Page to Michael Pehl Executive Employment Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Stock Option Grant Agreement

(Time-Based Grant)

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Stock Option Grant Agreement

(Performance-Based Grant)

 

--------------------------------------------------------------------------------